                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                               ST. JOSEPH DIVISION

 BRENDA DAVIS, et al.,                         )
                                               )
                               Plaintiffs,     )
                                               )
 v.                                            )     Case No. 5:17-cv-06058-NKL
                                               )
 BUCHANAN COUNTY MISSOURI, et                  )
 al.,                                          )
                                               )
                               Defendants.     )
                                               )

                                             ORDER

       Defendants Brian Gross and Dustin Nauman move pursuant to Federal Rule of Civil

Procedure 59(e) for alteration or amendment of the Court’s March 30, 2020 order (Doc. 668)

insofar as it denied them summary judgment on Plaintiffs’ wrongful-death claims (Count I). For

the reasons discussed below, the Court denies the motion to alter or amend its prior order.


I.     Standard

       “Rule 59(e) motions serve the limited function of correcting manifest errors of law or fact

or to present newly discovered evidence.” United States v. Metro. St. Louis Sewer Dist., 440 F.3d

930, 933 (8th Cir. 2006) (quotation marks and citation omitted).

       The Court has “broad discretion in determining whether to grant a motion to alter or amend

judgment . . . .” Glob. Network Techs., Inc. v. Reg’l Airport Auth. of Louisville & Jefferson Cty.,

122 F.3d 661, 665 (8th Cir. 1997).




         Case 5:17-cv-06058-NKL Document 700 Filed 05/26/20 Page 1 of 7
II.    Discussion

           a. Gross’s Arguments Regarding the Moden Affidavit and Strong’s Testimony

       Gross’s arguments concerning the Moden Affidavit and Sheriff Strong’s testimony

concerning Gross’s duties in the courtroom are rejected for the reasons stated in the Court’s order

on Gross’s motion to amend or correct the summary judgment order on the Section 1983 claims

against him (Doc. 682). See also Doc. 693, p. 3 (reply suggestions acknowledging that the Court’s

rulings on these issues constitute the law of the case).


           b. Nauman’s Arguments Regarding the Prior Medical Intake Screening Form

       Nauman’s argument that the Court misstated his testimony concerning the availability of

Stufflebean’s prior medical intake screening form is rejected for the same reason that the Court

rejected Gross’ argument concerning Strong’s testimony about his courtroom duties. Buchanan

County expressly acknowledged that “[w]hen Plaintiffs’ counsel first asked Defendant Nauman

about the 2014 Medical Intake Screening form, Nauman stated that he was not certain.” Doc. 564,

p. 34 (Buchanan County Response to Plaintiffs’ Statement of Additional Facts); see also Doc. 447-

8, 37:11-13 (“Q. Where would you have been able to access it, or could you have accessed it if

you wanted to? A. I’m not sure.”). The fact that Nauman stated otherwise elsewhere in his

deposition and in an affidavit does not warrant summary judgment in his favor. At best, it creates

a disputed issue of fact. Nauman argues that the testimony Plaintiffs cite merely shows that

Nauman did not know where to access Stufflebean’s prior medical screening questionnaire, and

not that he did not know whether it was accessible. However, the task of interpreting or

harmonizing Nauman’s ambiguous testimony is not the province of the Court upon a motion for

summary judgment; it is the province of the jury at trial. Upon a motion for summary judgment,

the Court is obligated to construe the facts in the light most favorable to the non-movants, the



                                      2
         Case 5:17-cv-06058-NKL Document 700 Filed 05/26/20 Page 2 of 7
Plaintiffs. Johnson v. McCarver, 942 F.3d 405, 408 (8th Cir. 2019). Thus, amendment on the

proposed ground would be inappropriate.

       Nauman’s argument that the Court erred in finding that there is evidence showing that,

“[a]lthough the Medical Intake Screening Form asks for the ‘dosage, and frequency’ of

medications, Nauman did not document that information,” is without foundation. There is no

dispute that the form asks for the dosage and frequency of medications, and that Nauman did not

document that information. Thus, there was no error in the Court’s statement. Insofar as Nauman

argues that the “implication of the Court’s finding” is that Nauman failed to ask Stufflebean about

the required dosage, Nauman is mistaken. As a preliminary matter, the Court has made no factual

finding. As explained above, fact-finding is not the Court’s function on a summary judgment

motion. The Court merely concluded, based on the evidence in the record, and notwithstanding

Nauman’s testimony that he asked Stufflebean for dosage information and Stufflebean failed to

provide it, that a reasonable juror could conclude that Nauman did not ask for that information.

Just because Nauman says he asked for the information does not mean that the Court should credit

that testimony on Nauman’s motion for summary judgment. In fact, reaching the conclusion for

which Nauman argues would contravene the Court’s obligation to view the evidence in the light

most favorable to the Plaintiffs.


           c. Defendants’ Arguments Concerning the Merits of the Wrongful Death Claim

       Gross and Nauman both argue that the Court failed to address their argument that Plaintiffs

have failed to present evidence sufficient to establish a wrongful death claim against them. First,

they argue that a medical malpractice standard, rather than a simple negligence standard, applies

to the conduct of Gross and Nauman. By statute, Missouri imposes a particular set of requirements

on claims for damages “against a health care provider for personal injury or death arising out of



                                      3
         Case 5:17-cv-06058-NKL Document 700 Filed 05/26/20 Page 3 of 7
the rendering of or failure to render health care services.” However, the Court sees no reason why

a medical malpractice standard should be applied to Plaintiffs’ claims against Gross and Nauman,

who are accused of having breached ministerial, not medical, duties. The fact that the alleged

breaches of ministerial duties led to medical consequences for Stufflebean does not transform

Plaintiffs’ claims for negligence into medical-malpractice claims.

       Gross and Nauman cite a prior decision by Judge Hays in this case dismissing Plaintiffs’

wrongful death claims against all defendants without prejudice for failure to provide a medical

affidavit as required by Missouri statute. However, as Judge Hays noted in that decision, Plaintiffs

did not oppose the motion by the Buchanan County Defendants for dismissal without prejudice on

that ground. Doc. 60 p. 2 and n.2. Therefore, Judge Hays was not required to—and did not—

determine as a legal matter whether Plaintiffs’ tort claims against Gross and Nauman sounded in

medical malpractice. Her decision dismissing the wrongful death claims without prejudice thus

does not constitute the law of the case on the question of whether the tort claims against Gross and

Nauman sound in medical malpractice.

       Gross and Nauman are not “health care providers” within the meaning of the statute. See

Mo. Rev. Stat. § 538.205(6) (defining “Health care provider” as “any physician, hospital, health

maintenance organization, ambulatory surgical center, long-term care facility . . . , dentist,

registered or licensed practical nurse, optometrist, podiatrist, pharmacist, chiropractor,

professional physical therapist, psychologist, physician-in-training, and any other person or entity

that provides health care services under the authority of a license or certificate”). None of the

parties has suggested that either Gross or Nauman provided or should have provided health care

services to Stufflebean. Thus, the requirements for a medical-malpractice claim do not apply to




                                      4
         Case 5:17-cv-06058-NKL Document 700 Filed 05/26/20 Page 4 of 7
either Gross or Nauman. Plaintiffs needed only to present sufficient evidence to establish

negligence on their parts.

       Gross’s argument in favor of summary judgment turned on his contention that he “had no

reason to know or suspect that there was anything wrong with Stufflebean during his limited

interaction with him, nor any reason to convey special instructions to the booking desk staff as he

had been given no special instructions to convey.” Doc. 351, p. 16. However, the Court,

construing the evidence in the light most favorable to Plaintiffs, has already concluded that there

is sufficient evidence for a reasonable factfinder to conclude that Gross learned of Stufflebean’s

unusually fragile condition in the courtroom at sentencing, yet failed in his duties as courtroom

security officer by failing to communicate to his colleagues information that he learned in the

courtroom about Stufflebean’s unusual conditions. There is evidence sufficient to support a

reasonable inference that, but for Gross’s failure to communicate that Stufflebean was at risk of

imminent death without his medications and without prompt access to a hospital, Stufflebean

would have received the care that his condition warranted. Whether, on the evidence presented,

“Gross had no reason to know or suspect that there was anything wrong with Stufflebean during

his limited interaction with him, nor any reason to convey special instructions to the booking desk

staff,” as Gross argues, is a question of fact that only the factfinder can resolve.

       Nauman’s argument that there is insufficient evidence to show that he failed to carry out

his duties as booking officer similarly is not persuasive. As the Court previously ruled, there is

evidence sufficient to show that he was obligated to record and convey Stufflebean’s medical needs

and to be attentive to the questions and answer in the Medical Intake Screening form. There is

evidence that, as discussed above, Nauman nonetheless did not attempt to consult Stufflebean’s

prior Medical Intake Screening form, which would have shown that he had been classified as




                                      5
         Case 5:17-cv-06058-NKL Document 700 Filed 05/26/20 Page 5 of 7
“Special Condition – Medical,” and that Stufflebean needed medical attention due to his calcium

deficiency.” Nauman documented some of the prescription medications that Stufflebean was

taking, but he did not record the “dosage, and frequency” of the medications, despite the fact that

the form asks about such information. Despite the facts that Stufflebean had been hospitalized just

the prior week (in addition to fifteen other in-patient hospitalizations), and his longtime treating

physician had testified at his sentencing hearing that same day, the medical intake screening

questionnaire indicates that Stufflebean was not under the care of a physician. Nauman also

recorded that Stufflebean did not “currently” need medical attention. Had Nauman recorded that

Stufflebean currently needed medical attention, as the booking officer did the first time Stufflebean

was incarcerated at the Buchanan County Jail, less than a year before, Stufflebean would again

have been classified as “Special Condition—Medical,” and both the medical staff and jail

commander would have been notified of his condition. BC SF, ¶ 24; Doc. 631 (transcript of

November 18, 2019 teleconference), 7:2-8:19. A reasonable factfinder could conclude that, had

Nauman recorded thorough and accurate information about Stufflebean’s conditions—including

the facts that he was under a doctor’s care and that he had more than one life-threatening

condition—Stufflebean would have received his prescription medications promptly, would have

had his vital signs monitored, and would have seen the doctor the day after he was booked into the

jail. Thus, notwithstanding Nauman’s testimony that he asked Stufflebean all of the questions on

the form and Stufflebean simply refused to provide some answers, there is sufficient evidence in

the record for a reasonable factfinder to conclude that Nauman acted negligently in failing to

comply with his duties as the booking officer and that Nauman was negligent and his negligence

was a but-for cause of Stufflebean’s injuries. Nauman thus is not entitled to summary judgment

on the wrongful death claim.




                                      6
         Case 5:17-cv-06058-NKL Document 700 Filed 05/26/20 Page 6 of 7
           d. Whether Reconsideration of the Court’s Ruling on Official Immunity Is
              Warranted

       Finally, Gross and Nauman argue that, pursuant to a recent Missouri Supreme Court

decision, the Court’s ruling that they are not entitled to official immunity is in error. However,

State ex rel. Alsup v. Kanatzar, 588 S.W.3d 187, 194 (Mo. 2019), does not warrant a different

outcome.    As the Missouri Supreme Court stated in that order, the “central question” in

determining whether an act is ministerial is “whether there is any room whatsoever for variation

in when and how a particular task can be done. If so, that task – by definition – is not ministerial.”

State ex rel. Alsup v. Kanatzar, 588 S.W.3d 187, 194 (Mo. 2019). Gross was required to

communicate information he had concerning an inmate’s medical conditions, and Nauman was

required to record information he received concerning an inmate’s medical conditions. There was

“no room whatsoever for variation in when and how” the tasks were to be completed. Recording

and communicating information are quintessential ministerial tasks. As such, neither Gross nor

Nauman is entitled to summary judgment on the issue of official immunity.


III.   Conclusion

       For the reasons discussed above, after reconsideration, the Court DENIES the motion (Doc.

673) by Gross and Nauman to alter or amend the Court’s prior order (Doc. 668) denying them

summary judgment on Plaintiffs’ wrongful death claims.

                                                      s/ Nanette K. Laughrey
                                                      NANETTE K. LAUGHREY
                                                      United States District Judge

Dated: May 26, 2020
Jefferson City, Missouri




                                      7
         Case 5:17-cv-06058-NKL Document 700 Filed 05/26/20 Page 7 of 7
